                Case 2:17-cv-00894-TSZ Document 179 Filed 04/23/20 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        EKO BRANDS, LLC,
 8                           Plaintiff,
 9         v.                                          C17-894 TSZ
10      ADRIAN RIVERA MAYNEZ                           ORDER
        ENTERPRISES, INC.; and ADRIAN
11      RIVERA,
12                           Defendants.

13
           The parties’ stipulated motion to approve the deposit of funds into the Registry of
14
     the Court in lieu of a supersedeas bond and for a partial stay of execution on judgment
15
     pending appeal, docket no. 178, is GRANTED, and the Court ORDERS as follows:
16
           (1)      Execution on (i) the portion of the Amended Judgment dated January 31,
17
     2020, and entered March 30, 2020, docket no. 175, awarding $649,188.00 to plaintiff
18
     Eko Brands, LLC and against defendants Adrian Rivera Maynez Enterprises, Inc.
19
     (“ARM”) and Adrian Rivera, jointly and severally, and (ii) the Clerk’s Order entered
20
     April 2, 2020, docket no. 177, taxing costs against defendants ARM and Rivera in the
21
     amount of $3,339.25, is hereby STAYED pending further order of the Court, provided
22

23

     ORDER - 1
            Case 2:17-cv-00894-TSZ Document 179 Filed 04/23/20 Page 2 of 2



 1 that defendants deposit into the Registry of the Court, on or before May 15, 2020, the

 2 principal sum of $655,000.00, which shall bear interest in the manner provided in Local

 3 Civil Rule 67(a). See Fed. R. Civ. P. 62(b).

 4         (2)    Notwithstanding any deposit of funds into the Registry of the Court, the

 5 portion of the Amended Judgment dated January 31, 2020, and entered March 30, 2020,

 6 docket no. 175, setting forth the terms and conditions of a permanent injunction against

 7 defendants ARM and Rivera shall remain in full force and effect.

 8         (3)    The Clerk is directed to send a copy of this Order to all counsel of record.

 9         IT IS SO ORDERED.

10         Dated this 23rd day of April, 2020.

11

12

13
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
14

15

16

17

18

19

20

21

22

23

     ORDER - 2
